department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date taxpayer_identification_number person to contact identification_number uil contact telephone number certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated june 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1 c -1 c your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your members officers and trustees as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for all years beginning january 20xx we have secured form_1120 for years ended december 20xx and december 20xx processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the 91st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely paul a marmolejo acting director eo examinations enclosure publication tax_exempt_and_government_entities_division date department of the treasury internal_revenue_service exempt_organizations examinations commerce street ms dal dallas tx tin form tax_year ended person to contact dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 c of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action- sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 c after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures form 4621-a form 886-a agreement form_6018 publications and sincerely margaret von lienen director eo examinations form 886a i n arne of taxpayer issue department of the treasury- internal_revenue_service explanation of items report date date year period ended december 20xx whether an organization that provides substantial private benefit to members and affiliated individuals is an organization operating within the meaning of sec_501 c facts organizing documents was organized as a non-profit in june of 19xx the articles of incorporation state its corporation in the state of exempt_purpose is to encourage safe recreational motorcycling to raise funds for charities that help youth and to sponsor social and sporting events related to articles include the following clause no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members trustees officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes stated above application_for exemption filed form_1024 with the internal_revenue_service in 19xx requesting tax the exemption under sec_501 c but the application was incomplete so no recognition resulted the club filed form_1023 in july 20xx requesting recognition under sec_501 c attached to the form_1023 were flyers describing the held during the last weekend in july for main revenue source a portion of which the organization uses to make charitable donations that benefit local organizations that serve children veterans firemen etc etc activities include this is the in a letter dated june 20xx the irs documents a telephone conversation with the representative primary activity is causes the letter states the service's understanding that the social and recreational activities of the organization are incidental to the charitable purposes of the organization and requested confirmation of this the letter states as discussed in the conversation that while the organization may assist those in distress the pre-selection of an individual or family as a recipient of aid does not qualify as an exempt activity under sec_501 c and could jeopardize a determination of exemption confirmed the organization's that raises money for charitable in a letter dated june 20xx the they were made aware of the pre-selection of fund raising does not qualify as an exempt confirmed ceo form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items report date date year period ended december 20x x activity regarding charitable donations he states that the organization's total net profits excluding charitable donations over the past five years weredollar_figure the organization donated dollar_figure confirmed that any social and recreational activities of the organization were incidental to the charitable purpose of the organization to charitable causes of this total or bylaws the club's bylaws updated as of june 20xx contain the following language membership persons wanting to join the probationaries must be sponsored by one one months are in or out of the or will have a one year extension as a are not allowed to vote on anything during their probationary period per year new members will then be will then be voted on at the are only allowed to join between and are allowed to sponsor all summer totaling as to whether they also property visitors are allowed to come out to the property only if they are with a member anyone caught out there without a member will be arrested for trespassing members need to have their when they are at the property or be with someone who does property are only allowed to bring immediate_family out to the guests members may invite guests to a meeting they must be interested in joining meetings if they are not interested in joining function but to attend a please no extra people at property owns acres in county the property the comprises club building pond farm fields parking lot children's area and camper area part of the property is leased to a local farmer for feed crops such as clover or hay with the eo receiving percent of net profits in club_dues are dollar_figure on site year round one camper spot is allowed per member but fee is required if member wishes to use the space fee if members wish to park a camper year with an additional dollar_figure the leased to another local farmer at dollar_figure also owns per acre non-contiguous additional acres of which acres are form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of items report date date year period ended december xx at the initial interview the taxpayer confirmed that other than the fund raiser held for available to club members families and guests only the july fireworks event open to the public each summer use of the facility and grounds are also hosts a fourth of according to form_990 property related expenses occupancy depreciation repair maintenance insurance and equipment were dollar_figure activities for members holiday parties outings suppers etc are available only to members families guests children's activities funded by the according to the accounting_records expenses for club activities in 20xx were dollar_figure are for children of members loans to members in 20xx the club's books_and_records report the following transactions related to loans to members loans to members beginning balance new loan to trustee payments received on new and existing loans ending balance amount dollar_figure dollar_figure dollar_figure dollar_figure the dollar_figure terms of a written_agreement loan made in 20xx to a trustee was interest-free according to the personal hardship payments to members in 20xx the club's books_and_records report the following transactions related to personal hardship payments to members date check payee amount dollar_figure dollar_figure dollar_figure purpose assistance with travel_expenses related to serious illness see above information not available form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items report date date year period ended december 20xx taxpayer describes the purpose of such payments as providing assistance to individuals in difficult situations which have arisen through no fault of the their own such as illness disasters etc taxpayer states that personal hardship assistance was technically available to non-members as well as members but availability of assistance was not publicized payment of funeral_expenses for certain members in the year under examination the paid to veterans' organizations anddollar_figure years the has helped to pay burial expenses of individual members documentation voluntarily provided to the examiner shows burial expenses of dollar_figure 20xx for one member and dollar_figure in burial expenses dollar_figure to a fundraiser for an individual in other in 20xx for another member reported dollar_figure in charitable community activities the club donates a percentage of its assets each year to support_charities in the local community in 20xx the organization gave dollar_figure form_990 gross revenue from the annual party was dollar_figure related expenses assets at january 20xx were dollar_figure therefore represent net_income from the annual fund raiser or of assets at the beginning of the year charitable donations include revenue generated from an annual need to raise money to purchase holiday toys for children in to community organizations per donations of the dollar_figure with dollar_figure in the highway program volunteer highway cleanup also participates in department of transportation's adopt a sec_501 c provides exemption from federal_income_tax for organizations that are organized and operated exclusively for religious educational or charitable purposes the exemption is further conditioned on the organization being one where no part of the net_income inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c explains the prohibition against private_inurement as follows distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1 a -1 sec_1_501_c_3_-1 c operational_test primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes form 886-a rev department of the treasury- internal_revenue_service page -4- form 886a n arne oft axpayer i department of the treasury - internal_revenue_service explanation of items report date date year period ended december 20xx specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 222_fsupp_151 e d wash net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members in hoffer v u s cl_ct where the property and income of a religious community was held for the common use and benefit of its members to be used for their support and maintenance and the support and maintenance of the heirs of deceased members the court of claims found that there was inurement of net_earnings to the benefit of private shareholders or individuals in beth-el ministries inc v u s ustc d c d c exemption was denied because the organization failed to meet its burden to show that no part of its net_earnings inured to the benefit of any of its members who were entitled to receive benefits in the form of food clothing shelter medical_care recreational facilities and educational_services in exchange for a commitment by donating all possessions and salaries to the organization in 326_us_279 the court held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 c the court stated that an organization is not operated exclusively for charitable purposes if it has a single noncharitable purpose that is substantial in nature in 77_tc_1087 the tax_court found that the organization's primary purpose was to hold a recreational event for the benefit of a few skydivers particularly the organization's founders in the 71_tc_340 the tax_court noted that the service had in effect conceded that the organization did have some educational_purposes however exemption had been denied not because the organization had no educational_purposes but because its activities taken as a whole were not exclusively in furtherance of exempt purposes the primary benefit of the association's activities flowed directly to family members any benefit to the general_public was clearly a secondary and incidental result of the association's activities form 886-a rev department of the treasury- internal_revenue_service page -5- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items report date date year period ended december 20xx in 165_f3d_1173 7th cir the court stated a charity is not to siphon its earnings to its founder or the members of its board or their families or anyone else fairly to be described as an insider that is as the equivalent of an owner or manager in capital gymnastics booster club inc t c memo it was held that organization's fundraising activities conferred a more than insubstantial benefit on the families who participated in the fundraising in this case the court stated the issue here is not whether cg had any charitable purpose but whether as the statute requires it was operated exclusively for exempt purposes we hold it was not in general counsel memorandum chief_counsel had observed that an organization which serves a private interest other than incidentally is not entitled to exemption as an organization described in sec_501 c thus although an organization's operations serve a public interest exemption will be denied if private interests are also served in g_c_m chief_counsel reaffirmed the standards previously set forth in g_c_m date for determining whether private benefit is more than incidental the discussion in g_c_m on this point is set forth below l f an organization serves a public interest and also serves a private interest other than incidentally it is not entitled to exemption under sec_501 c this proposition is simply an expression of the basic principle underlying the enforcement of charitable trusts and their exemption from federal income_taxation under sec_501 c their property is devoted to purposes which are considered beneficial to the community in general rather than particular individuals see eg iv a scott on trusts section 3d ed thus although an organization's operations may be deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption taxpayer position annual fund raiser and contributing a portion of the net_proceeds to charitable causes in addition to supporting programs that provide toys for children in need believes it is operating for exempt purposes by hosting an government position examination shows that the social recreational and other private benefit to members including officers and trustees is significant examples of private benefit to members includes the following the property including building and acre grounds is available year round to members only for activities such as meetings parties form 886-a rev department of the treasury- internal_revenue_service page -6- form 886a n arne oft axpayer department of the treasury - internal_revenue_service explanation of items report date date year period ended december 20xx camping and special events the property is open to the public only for the and on the fourth of july for a fireworks display the bylaws state that visitors on the grounds who are not accompanied by a member are trespassing a year membership is restricted by the policies potential members must be sponsored by an existing member pass a one year probationary period and must be accepted by a membership vote holiday parties outings suppers etc are available only to embers families guests children's events and parties funded by the members are only for children of the made interest-free loans to members including officers in 20xx at least one loan was written for random amounts under a one year renewable agreement similar to a revolving line of credit the the made personal hardship payments to members has helped to pay burial expenses for members the has approximately members dues are dollar_figure per year there is a camper fee of dollar_figure grounds for one personal camper that is recorded as dues per year which covers year round space on the sources of funds per form_990 net annual party income net farm income usda payments membership dues and camper fees investment_income other income total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury- internal_revenue_service page -7- form 886a n arne oft axpayer department of the treasury - internal_revenue_service explanation of items report date date year period ended december 20xx uses of funds per form_990 and books grants and other assistance charitable donations administrative exp expenses related to property used year round by members hardship payments to members bereavement and sickness other total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure examination shows that the operational_test for an sec_501 c organization is not met because the club's activities more than insubstantially- in fact primarily -serve a non - exempt_purpose of social and recreational benefit of members note although the club's operates somewhat like an sec_501 c social_club its current activities result in significant non-member income that would preclude it from exemption under that subsection conclusion dba provides more than insignificant private benefit to members and affiliated individuals it is therefore not an organization recognized as exempt from federal_income_tax under sec_501 a described in sec_501 c the organization's exempt status is revoked effective january 20xx the organization is required to file form_1120 u s_corporation income_tax return for the period ended december 20xx and all subsequent periods form 886-a rev department of the treasury - internal_revenue_service page -8-
